Citation Nr: 1107493	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from June 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A Travel Board hearing was held at the RO in January 
2009 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.  At this 
hearing, the Veteran clarified that she was seeking service 
connection for a low back disability solely as secondary to her 
service-connected disability of the ankle.  Nonetheless, the 
Board also will address direct service connection as the record 
reflects a complaint of back pain since service, thus raising 
this theory of entitlement.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 553 (2008) (holding that Board commits error only in 
failing to discuss a theory of entitlement that was raised either 
by the appellant or by the evidence of record; Board is not 
required to sua sponte raise and reject "all possible" theories 
of entitlement in order to render a valid opinion).


FINDING OF FACT

The most probative evidence shows that the Veteran's low back 
disability, which manifested first several years after her 
service separation, is not related to active service and was not 
caused or worsened by a service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service nor was it caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA. 
 See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

In a February 2007 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete her 
claim, including what part of that evidence she was to provide 
and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   The February 2007 
letter was provided prior to the July 2007 rating decision which 
denied the Veteran's claim.  Because the Veteran's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  Neither the Veteran nor her service 
representative have indicated any prejudice caused by any notice 
error.  Accordingly, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue adjudicated 
in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.  The Veteran also testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the RO 
in January 2009.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability, 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including a 
VA examiner's opinion obtained in November 2010, post-service 
private treatment records, and the Veteran's lay statements.  The 
VA opinion dated in November 2010 addressed the contended causal 
relationship between the Veteran's low back disability and active 
service.  

The appellant, through her service representative, has contended 
that she is entitled to another VA examination with a magnetic 
resonance imaging (MRI) scan of the lumbosacral spine.  He is 
essentially contending that the record as it stands is inadequate 
for rating purposes.  The Court has held that, when VA undertakes 
to provide a Veteran with an examination, that examination must 
be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The Court also has held that medical opinions using 
the "mere speculation" language, without more, generally are 
disfavored because they are inconclusive as to the origin of a 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained 
that opinions which contain the "mere speculation" language, 
without more, amount to 'nonevidence' neither for nor against the 
claim because service connection may not be based on speculation 
or remote possibility.  See Bloom v. West, 12 Vet. App. 185 
(1999) (holding that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  The Court 
recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), 
that, when a medical examiner concludes that he or she is unable 
to provide a nexus opinion without speculation, this alone does 
not make the medical opinion inadequate; a medical opinion with 
such language may be adequate if the examiner sufficiently 
explains the reasons for this inability.  Id. at 389-90.  See 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that 
speculative opinion is not legally sufficient to establish 
service connection).  Before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, 
however, the examiner must explain the basis for such an opinion 
or the basis must otherwise be apparent in the Board's review of 
the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  Furthermore, VA must ensure that 
any medical opinion, including one that states no conclusion can 
be reached without resorting to speculation, is "based on 
sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009). Therefore, it must be clear from 
either the examiner's statements or the Board's decision that the 
examiner has considered "all procurable and assembled data" by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  

A review of the Veteran's April 2010 VA examination indicates 
that the VA examiner concluded that he was unable to offer an 
opinion as to the asserted causal relationship between the 
Veteran's lumbosacral degenerative joint disease and service-
connected disabilities because such knowledge was not available 
in the medical literature and any medical opinion would be 
speculative.  This examiner also stated that he could not tell 
without speculation if the Veteran's lumbosacral degenerative 
joint disease was aggravated by her service-connected 
disabilities.  The Board concludes that the April 2010 VA 
examiner's opinion is not adequate for compensation purposes.  
See, for example, Jones, 23 Vet. App. at 389-90.  Contrary to the 
appellant's argument, however, the Board finds that remand is not 
required in this case because VA obtained another more 
comprehensive opinion regarding the contended causal relationship 
between active service and the Veteran's low back disability in 
November 2010.  A review of the November 2010 VA examiner's 
opinion indicates that this examiner reviewed the Veteran's 
complete claims file, including her service treatment records, 
post-service VA treatment records, lay statements, and Board 
hearing testimony prior to offering his opinions.  This examiner 
also provided competent and probative medical opinion evidence 
regarding the contended causal relationship between the Veteran's 
service-connected disabilities and her low back disability.  The 
expert recognized the limiting factors of x-rays as a complete 
diagnostic tool; however, the expert did not suggest or recommend 
any type of additional examination or testing for this particular 
case.  Given the comprehensive and non-speculative nature of the 
November 2010 VA examiner's opinion, the Board finds that the 
Veteran is not entitled to a remand for another VA examination as 
that would impose an additional unnecessary burden on VA without 
benefitting the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant are to be avoided).  The Board concludes 
that the appellant's argument regarding the necessity of another 
VA examination is without merit.  In summary, the Board finds 
that VA has fulfilled its duty to notify and assist the Veteran 
in the claim under consideration.

Factual Background and Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.
 
Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a low back 
disability, including as secondary to a service-connected 
disability.  Despite the Veteran's lay assertions and Board 
hearing testimony to the contrary, her service treatment records 
show no complaints of or treatment for a low back disability at 
any time during active service.  The Board observes that the 
Veteran complained once during active service of back pain from 
coughing.  This complaint was related by an in-service examiner 
to a diagnosis of upper respiratory infection and bronchitis, 
however, and not to any low back disability.  The Veteran's April 
2005 separation physical examination showed a normal spine and 
musculoskeletal system at her discharge from active service.  She 
also denied ever having recurrent back pain or any back problem 
at her separation physical examination in April 2005.  

The post-service medical evidence shows that, although the 
Veteran currently experiences a low back disability, it is not 
related to active service.  On VA examination in June 2007, the 
Veteran complained of low back pain.  The VA examiner reviewed 
the Veteran's claims file, including her service treatment 
records, and stated that these records were negative for any 
complaints regarding the low back.  The Veteran reported a 
history of back pain since 2004.  Physical examination showed a 
normal posture and gait, normal head position, normal spinal 
curvature without spasm, no tenderness to palpation or painful 
motion, and negative straight leg raising.  The Veteran had a 
full range of motion in the lumbosacral spine.  X-rays were 
essentially normal.  The VA examiner opined that it was less 
likely than not that the Veteran's mild chronic lumbar strain was 
related to active service because her claims file was negative 
for low back pain and her physical examination had been normal.  

A June 2008 VA treatment note documents a complaint of back pain 
which the Veteran believed was related to her compensated 
ambulation due to pain in the leg.  The assessment was low back 
pain.  A November 2008 VA note documents a complaint of low back 
pain that began during the Veteran's military service.  
Subsequent VA records note similar complaints as well as symptoms 
consistent with degenerative lumbar spine disease from L3-S1.  

At her January 2009 Board hearing, the Veteran denied having any 
back problems or injury prior to her induction on to active 
service.  She also acknowledged never having any injury to her 
back in service.  She testified that she had experienced back 
pain in service which she attributed to carrying large stacks of 
records (her military occupational specialty (MOS) was "Patient 
Administration Specialist"), and running.  She reported having 
sought treatment in service for her back but that she was only 
given naproxen and that her complaints were dismissed by her 
commanders.  She stated that she thought that she had sought 
treatment for her back "a couple of times" but she had not 
received physical therapy or any other treatment.  In closing, 
the Veteran's service representative asserted that her claimed 
low back disability was secondary to her service-connected ankle 
disability and that was the basis upon which service connection 
was being sought.  

On VA examination in April 2010, the Veteran complained of 
worsening low back pain since active service.  She also contended 
that her ankles, shins, and hips had caused her low back pain 
because she had been forced to walk differently due to these 
multiple joint problems.  The VA examiner reviewed the Veteran's 
claims file, including her service treatment records.  The 
Veteran reported that her low back pain was 7/10 with flare-ups 
to 10/10 on a pain scale (with 10/10 being the worst pain).  She 
experienced flare-ups once a week which lasted for a day, avoided 
walking and sitting in certain chairs, and had increased 
limitation of motion during flare-ups.  She denied using any 
assistive devices for ambulation and any incapacitating episodes 
of low back pain.  Physical examination showed a steady gait, a 
lumbar concavity, no tenderness to palpation in the lumbosacral 
spine, no lumbar muscle spasm, no lumbar weakness, and no 
guarding due to pain.  Straight leg raising led to low back pain 
and hip pain bilaterally.  The VA examiner opined that he was 
unable to offer an opinion as to the asserted causal relationship 
between the Veteran's lumbosacral degenerative joint disease and 
service-connected disabilities because such knowledge was not 
available in the medical literature and any medical opinion would 
be speculative.  This examiner also stated that he could not tell 
without speculation if the Veteran's lumbosacral degenerative 
joint disease was aggravated by her service-connected 
disabilities.  The diagnosis was lumbosacral degenerative joint 
disease.

In November 2010, a different VA examiner reviewed the Veteran's 
claims file, including her service treatment records, lay 
statements and Board hearing testimony, and post-service VA 
treatment records, and provided a comprehensive opinion on the 
contended causal relationship between the Veteran's current low 
back disability and active service, including as secondary to a 
service-connected disability.  This VA examiner opined that the 
only diagnosis he could provide in regard to the Veteran's low 
back disability was chronic low back pain.  He noted that low 
back pain can be described as chronic if it persisted for more 
than 3 months.  He also noted that this diagnosis was based 
entirely on the Veteran's own report of symptoms and did not find 
sufficient evidence to provide a more specific diagnosis for 
these symptoms.  This VA examiner stated that, although the 
Veteran's October 2009 x-rays indicated sclerotic degenerative 
changes present in the apophyseal joints at L5-S1 bilaterally, 
this alone did not provide sufficient evidence to support a 
clinical diagnosis of lumbosacral degenerative joint disease.  
This examiner also stated that lumbar spine x-rays were not 
"particularly specific in their ability to provide diagnoses for 
low back pain."  

The VA examiner also opined in November 2010 that it was unlikely 
that there was any relationship between the Veteran's low back 
disability and active service or any incident of such service.  
This examiner stated that he did not find evidence in the 
Veteran's service treatment records of diagnoses and treatment 
for a low back disability.  If the Veteran's current low back 
disability were related to active service, this VA examiner 
stated that he would expect to find evidence of reported 
symptoms, evaluation, and treatment of low back pain during 
service.  This examiner noted that the Veteran specifically had 
denied in her January 2009 Board hearing testimony that she had 
experienced any direct back injury or had physical therapy during 
service.  The Veteran also had denied ever having any epidural 
injections or any injections to relieve low back pain during or 
after active service.  This examiner also noted that, if the 
Veteran's low back disability were related to active service, he 
would expect to see evidence of continued work-up and treatment 
which would include physical therapy, epidural injections, and/or 
lumbar facet injections.

The VA examiner finally opined in November 2010 that he did not 
find any evidence that the Veteran's service-connected 
disabilities had caused or aggravated her chronic low back pain.  
He noted first that there was no literature or medical expert 
consensus opinion that specifically addressed these matters.  
Second, he noted that low back pain often was progressive and it 
was not possible to know whether the Veteran's chronic low back 
pain was worsened permanently beyond the natural progression of 
this disability.  Finally, he noted that, since the actual source 
of the Veteran's low back pain had not been defined clearly, it 
was impossible to determine whether her service-connected 
disabilities could worsen her low back disability.

The Board acknowledges the Veteran's continuing complaints of low 
back pain which, in her view, are related to active service or 
were caused or aggravated by a service-connected disability.  The 
Board observes in this regard that the Veteran has not reported 
consistently whether she experienced low back pain during active 
service.  Although the Veteran initially contended that she had 
incurred a low back disability during active service, she 
subsequently testified before the Board in January 2009 that, in 
fact, she had not been diagnosed as having or treated for a low 
back disability during active service.  Her service treatment 
records also show no complaints of or treatment for a low back 
disability at any time during active service, although she was 
seen for treatment of other orthopedic complaints during service.  
It appears that, following her service separation in May 2005, 
she was not seen for complaints of a low back disability until 
June 2007, or more than 2 years later, when she was diagnosed as 
having mild chronic lumbar strain on VA examination.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The VA examiner concluded in June 2007 that it was less likely 
than not that the Veteran's mild chronic lumbar strain was due to 
active service because her claims file was negative for 
complaints of low back pain and her physical examination in June 
2007 had been normal.  A different VA examiner determined 
conclusively in November 2010, following a review of the claims 
file, that it was unlikely that there was any relationship 
between the Veteran's low back disability and active service or 
any incident of such service.  His rationale was that there was 
no evidence in the Veteran's service treatment records of 
diagnoses and treatment for a low back disability, the Veteran's 
testimony regarding the onset date for her low back pain was 
inconsistent, and there was no continued work-up for low back 
pain after service separation.  There is no medical nexus 
evidence, which relates her current low back disability to active 
service.  Thus, the Board finds that service connection for a low 
back disability is not warranted on a direct service connection 
basis.

The Veteran also is not entitled to service connection for a low 
back disability as secondary to a service-connected disability.  
The Veteran has otherwise contended that a service-connected 
disability caused or aggravated her current low back disability.  
The Board acknowledges that the Veteran was treated for hip, 
wrist, ankle, shoulder, elbow, and shin problems during active 
service although she did not report any low back problems at that 
time.  Nor did the Veteran report while on active service that 
her in-service orthopedic problems caused or aggravated a low 
back disability.  The Board also acknowledges that service 
connection is in effect for disabilities of the bilateral shins, 
right hip tendonitis, bilateral wrist tendonitis, right ankle 
tendonitis, left shoulder tendonitis, and for right elbow 
tendonitis.  The most probative evidence does not show that any 
of these service-connected disabilities caused or aggravated the 
Veteran's low back disability such that service connection is 
warranted on a secondary service connection basis, however.  See 
38 C.F.R. §§ 3.307, 3.309.  The VA examiner concluded in November 
2010, after a comprehensive review of the Veteran's claims file, 
that there was no evidence that the Veteran's service-connected 
disabilities had caused or aggravated her chronic low back pain.  
The expert provided various rationales to support the 
conclusions.  There is no competent contrary medical opinion of 
record.  The Veteran also has not identified or submitted any 
medical nexus evidence, which relates her low back disability to 
active service on the basis of cause or aggravation by a service-
connected disability.  The Veteran's own lay statements regarding 
the effects of her service-connected disabilities on her back are 
outweighed by the other evidence by specialists trained in 
recognizing the etiologies for medical disorders.  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence to show increased 
disability for the purposes of determinations of service 
connection based on aggravation unless the underlying condition 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   
Accordingly, the Board finds that service connection for a low 
back disability as secondary to a service-connected disability 
also is not warranted.  Id.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that her symptoms of a low back disability have been continuous 
since service.  If a condition noted during service is not shown 
to be chronic [as here], then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).   The Veteran asserts that she 
continued to experience symptoms relating to the low back (low 
back pain) after she was discharged from service.  In this case, 
after a review of all the lay and medical evidence, the Board 
finds that her assertion of continued symptomatology since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a low back disability during and since 
active service is inconsistent with the other previous lay and 
medical evidence of record.  While she now asserts that her low 
back disorder began in service, in the more contemporaneous 
medical history she gave at the service separation examination, 
she denied any history or complaints of symptoms of low back 
pain.  Specifically, the service separation examination report 
reflects that the Veteran was examined and her low back was found 
to be clinically normal.  Her in-service history of symptoms at 
the time of service separation is more contemporaneous to service 
so it is of more probative value than the more recent assertions 
made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding Board decision assigning 
more probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence also does not reflect 
complaints or treatment related to a low back disability for 
several years following active service, thereby contradicting a 
continuity of symptoms.  The Board emphasizes the multi-year gap 
between discharge from active duty service (2005) and initial 
reported symptoms related to a low back disorder in approximately 
2007 (a 2-year gap).  See 
Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including 
bilateral shin problems, right hip tendonitis, bilateral wrist 
tendonitis, right ankle tendonitis, left shoulder tendonitis, and 
for right elbow tendonitis.  Significantly, during that 
treatment, when she specifically complained of other orthopedic 
disabilities, she never reported complaints related to the low 
back.  Rucker, 10 Vet. App. at 67 (holding that lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Again, this contradicts a continuity of symptoms.  

The Veteran also did not claim that symptoms of her low back 
disorder began in (or soon after) service until she filed her 
current VA disability compensation claim.  Such statements made 
for VA disability compensation purposes are of lesser probative 
value than her previous more contemporaneous in-service histories 
and her previous statements made for treatment purposes.  See 
Pond v. West, 12 Vet. App. 341 (1999) (finding that, although 
Board must take into consideration the Veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).  These inconsistencies in the record weigh against 
the Veteran's credibility as to the assertion of continuity of 
symptomatology since service so as to justify a grant of service 
connection under 38 C.F.R. § 3.303(b) .  See Madden, 125 F.3d 
at 1481 (finding Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

Finally, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds her current recollections 
and statements made in connection with a claim for VA 
compensation benefits to be of lesser probative value than her 
previous more contemporaneous in-service history and findings at 
service separation, the absence of complaints or treatment for 
years after service, and her previous statements made for 
treatment purposes.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a low back disability, to 
include as secondary to a service-connected disability, is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


